                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                     July 16, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

DAVID ALLEN HAVERKAMP; aka                             §
HAVERKAMP,                                             §
                                                       §
          Plaintiff,                                   §
VS.                                                    §    CIVIL ACTION NO. 2:17-CV-18
                                                       §
JOSEPH PENN, et al,                                    §
                                                       §
          Defendants.                                  §


                       MEMORANDUM AND RECOMMENDATION

         Plaintiff,1 proceeding pro se and in forma pauperis, has filed this prisoner civil

rights action pursuant to 42 U.S.C. § 1983. Plaintiff complains in this action that she is

discriminated against because she has been diagnosed with a gender identity disorder, but

medical officials are refusing to provide gender reassignment surgery. (D.E. 1).

         Pending before the Court are the following motions: (1) Motion to Stay filed by

Defendants Penn, Linthicum, Jumper, Hudson, and Keiser (MTS Defendants) (D.E. 152);

(2) Motion to Dismiss filed by Defendants Burrow, Johnson, Burruss, Wyrick, Beeson,

and Budgewater (MTD Defendants) (D.E. 158); and (3) Plaintiff’s Motion to Dismiss

Defendants (D.E. 195). For the reasons discussed below, the undersigned respectfully

recommends that the Court deny the MTD Defendants’ Motion to Dismiss, deny the

Motion to Stay without prejudice to renew, and deny Plaintiff’s Motion to Dismiss

Defendants (D.E. 195) without prejudice to renew.
1
  Plaintiff requests that the Court utilize feminine pronouns when referring to Plaintiff. (D.E. 2, p. 1). The
undersigned, therefore, will refer to Plaintiff in this Memorandum and recommendation as her preferred gender of
female, using feminine pronouns.
1 / 21
I.       JURISDICTION

         The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331.

II.      BACKGROUND

         Plaintiff is an inmate incarcerated at the Stiles Unit of the Texas Department of

Criminal Justice, Criminal Institutions Division in Beaumont, Texas. In her civil rights

action, Plaintiff asserts violations of her constitutional rights based on the failure of the

TDCJ to provide her with gender reassignment surgery for her gender dysphoria 2 or

Gender Identity Disorder (GID). (D.E. 2, p. 17). Plaintiff originally named Dr. Joseph

Penn and Dr. Lannette Linthicum as defendants in their individual and official capacities.

(D.E. 2, pp. 2-3). Plaintiff seeks an injunction ordering Defendants to provide her with

gender reassignment surgery and a declaratory judgment affirming her rights to necessary

treatment and care. (D.E. 2, pp. 1, 17).

         On August 23, 2017, Magistrate Judge B. Janice Ellington conducted a telephone

conference with Plaintiff and each defendant’s counsel.                          Prior to the telephone

conference, the parties had filed numerous motions with the Court. Magistrate Judge

Ellington considered argument on Defendants’ motion to stay this case pending the

resolution of a case containing similar issues on appeal before the Fifth Circuit Court of

Appeals, Gibson v. Collier, No. 16- 51148 (5th Cir. filed Sep. 12, 2016). At the hearing,

Magistrate Judge Ellington concluded that it was appropriate to grant Defendants’ motion

in part. The parties did not object at the hearing to her determination to deny the

2
 Gender dysphoria “refers to the distress that may accompany the incongruence between one’s experienced or
expressed gender and one’s assigned gender.” Am. Psychiatric Ass’n, Diagnostic and Statistical Manuel of Mental
Disorders 451 (5th ed. 2013).
2 / 21
remaining pending motions without prejudice to renew either after Gibson is decided or

at any other time the undersigned determines to lift the stay.

         During the hearing, Magistrate Judge Ellington raised the issue as to whether the

proper defendants have been named in this case. Counsel for Defendant Linthicum,

Celamaine Cunniff, stated that Dr. Penn is not an appropriate party in this case and that

the appropriate defendants in this case hinge on the type of relief sought by Plaintiff. Ms.

Cunniff further stated that: (1) in the event Plaintiff only seeks gender reassignment

surgery, the appropriate defendant would be Dr. Owen Murray from the University of

Texas Medical Branch (UTMB); and (2) if Plaintiff seeks a policy change or a new

policy regarding care for transgender inmates, the appropriate defendants would be the

principal members of the Correctional Managed Health Care (CMHC) committee.

         Given the information provided by Ms. Cunniff, Magistrate Judge Ellington

proposed that Plaintiff name Dr. Murray and each of the CMHC principal committee

members in their official capacities as Plaintiff only seeks injunctive relief in this case.

Ms. Cunniff then requested an opportunity to gather the names of the CMHC principal

committee members in order to file an advisory with the Court.           Magistrate Judge

Ellington ultimately directed Plaintiff to file an amended complaint that clearly details

who Plaintiff is suing, what the claims are, and the relief Plaintiff seeks in this case.

Magistrate Judge Ellington allowed Plaintiff to name the defendants as John and Jane

Does, which would allow the Court to ascertain the precise parties at a later date through

an advisory filed by Defendants’ counsel.

         On August 24, 2017, Magistrate Judge Ellington entered a written order to
3 / 21
memorialize the rulings from the telephone conference. (D.E. 60). Specifically,

Magistrate Judge Ellington: (1) granted Defendants’ motion to stay in part by staying the

case, including all discovery matter, until the Fifth Circuit issued its decision in Gibson;

(2) denied the motion to stay in part to the extent that Plaintiff was directed to file an

amended complaint within sixty days; and (3) denied all remaining motions without

prejudice to renew either after Gibson is decided3 or at any other time the undersigned

decides to lift the stay. (D.E. 60).

         Plaintiff filed her amended complaint on October 5, 2017, naming several John

and Jane Does as defendants. (D.E. 62, p. 3). By Order entered on February 28, 2018,

Magistrate Judge Ellington directed counsel for Defendants to file an advisory listing

each of the CMHCC principal committee members as defendants. (D.E. 70, p. 4). On

March 19, 2018, counsel for Defendants filed their Advisory listing ten CMHCC

principal committee members as defendants including Dr. Linthicum.              (D.E. 71).

Magistrate Judge Ellington ordered Dr. Murray and the nine new defendants to file their

answer or otherwise plead within forty-five days after he Fifth Circuit issued its decision

in Gibson. (D.E. 73). On September 11, 2018, Magistrate Judge Ellington ordered Dr.

Raimer to be served in this case. (D.E. 79). Like the other named defendants, Dr.

Raimer was directed to answer or otherwise plead within forty-five days after the Court

issued its Gibson decision. (D.E. 83).

         On March 29, 2019, the Fifth Circuit issued its decision in Gibson. See Gibson v.

Collier, 920 F.3d 212 (5th Cir. 2019). On May 23, 2019, Magistrate Judge Ellington

vacated the stay in this case and directed all Defendants, who had not previously done so,
4 / 21
to file their answer or other responsive pleadings on or before June 13, 2019. (D.E. 88).

         On June 13, 2019, Defendants Linthicum, Murray, Jumper, Hudson, Penn, and

Mills filed their motion to dismiss. (D.E. 90). On November 19, 2019, Magistrate Judge

Ellington recommended in the M&R that the Motion to Dismiss be granted, that

Plaintiff’s equal protection claims be dismissed with prejudice for failure to state a claim

for relief, that the Court decline supplemental jurisdiction with respect to Plaintiff’s state

law claim for breach of contract, and that the state law claim be dismissed without

prejudice to being raised in state court. (D.E. 99).

         When issuing the M&R, Magistrate Judge Ellington inadvertently omitted Dr.

Raimer as one of the defendants who had joined in the Motion to Dismiss. Defendants

moved the Court to include Defendants Raimer, de la Garza-Graham, Griffin,

Berenzweig, Linder, and Gray within the scope and effect of the M&R. (D.E. 101). They

also asserted that Dr. Raimer, who had joined in the motion to dismiss, should be

included within the scope and effect of the M&R. (D.E. 101).

         On January 17, 2020, the undersigned issued an Amended Memorandum and

Recommendation (AM&R), recommending that: (1) Defendant Raimer be included

within the scope and effect of the M&R since he had joined in the motion to dismiss; (2)

pursuant to 28 U.S.C. § 1915(e)(2)(B), Plaintiff’s equal protection claim against

Defendants de la Garza, Griffin, Berenzweig, Linder, and Gary be dismissed with

prejudice; and (3) the Court decline to exercise supplemental jurisdiction with respect to

Plaintiff’s state law claim for breach of contract against these defendants. (D.E. 106).

         On April 3, 2020, Senior District Judge Hilda G. Tagle declined to adopt the M&R
5 / 21
and denied the motion to dismiss. (D.E. 123). Because the Court retained Plaintiff’s

equal protection claims, it exercised supplemental jurisdiction over Plaintiff’s state law

contract claim and declined to adopt the M&R’s recommendation regarding the contract

claims. (D.E. 123).

         On April 17, 2020, the undersigned ordered that Rodney Burrow, Preston Johnson,

Jr., Philip Keiser, John Burruss, Erin Wyrick, Jeffrey Beeson and Dee Budgewater be

substituted as defendants for Dr. Owen Murray, John Mills, Ben Raimer, Margarita de la

Garza-Grahm, Harold Berenzweig, Elizabeth Ann Linder, and Mary Annette Gary. (D.E.

128). That same day, the undersigned recommended that Dr. Penn be dismissed from this

action without prejudice. (D.E. 129). District Judge Tagle subsequently adopted this

recommendation. (D.E. 154).

         Defendants Hudson, Jumper, Keiser, Linthicum, and Penn have filed an

interlocutory appeal from District Judge Tagle’s Order entered on April 3, 2020. (D.E.

144). That appeal remains pending.

         Defendants Penn, Linthicum, Jumper, Hudson, and Keiser (MTS Defendants)

move to stay this case pending resolution of their appeal to the Fifth Circuit. (D.E. 152).

Defendants Burrow, Johnson, Burruss, Wyrick, Beeson, and Budgewater (MTD

Defendants), in turn, have filed a Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(1)

and 12(b)(6). (D.E. 158). Plaintiff has filed responses in opposition to the Motion to

Dismiss. (D.E. 176, 178, 189).

         On June 3, 2020, the undersigned ordered that all discovery in this case shall be

stayed until the Motion to Dismiss is resolved. (D.E. 171). On July 2, 2020, the
6 / 21
undersigned conducted a telephone hearing where Plaintiff and Defendants’ counsels

presented arguments with respect to the pending motions to stay and dismiss. (D.E. 198).

III.     PLAINTIFF’S ALLEGATIONS AND CLAIMS

         Plaintiff’s allegations and claims have been set forth in detail in the M&R and are

incorporated by reference herein. (D.E. 99, pp. 5-8).    Plaintiff seeks injunctive relief as

follows: (1) gender reassignment surgery in accordance with the applicable policy; (2)

replacement or higher estrogen for at least one year; (3) a standard of care and treatment

plan acceptable to the medical community and tailored to Plaintiff’s request for gender

reassignment surgery; (4) an experienced psychiatric doctor in treating gender dysphoria;

(5) proper clothing, cosmetics, and hygiene items for a female; (6) medical care that can

bring Plaintiff’s skin characteristics in line with her female identity; (7) a medical pass

for Plaintiff to grow her hair to standard female length; (8) a coordinator to bring this

case to a close; and (9) educational material on gender dysphoria as referenced “in

WPATH standard of care.” (D.E. 62, pp. 8-11).

IV.      DISCUSSION

         A.    The Parties’ Respective Motions to Dismiss

              (1) Applicable Legal Standards

         Under Rule 12(b)(1), a case is properly dismissed for lack of subject matter

jurisdiction when the court lacks the statutory or constitutional power to adjudicate the

case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th

Cir. 1998) (citing Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1887 (2d

Cir. 1996)). Lack of subject matter jurisdiction may be found in three instances: (1) the
7 / 21
complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court’s resolution

of disputed facts. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). Once

the subject matter jurisdiction has been challenged, the party asserting jurisdiction retains

the burden of proof that jurisdiction truly does exist. Id.

         Federal Rule of Civil Procedure 12(b)(6), in turn, provides for dismissal of an

action for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)).

         A claim is said to be plausible if the complaint contains “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. “[A] plaintiff's obligation to prove the

grounds of his entitlement to relief requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.

at 554-55. When considering a motion to dismiss, district courts are “limited to the

complaint, any documents attached to the complaint, and any documents attached to the

motion to dismiss that are central to the claim and referenced by the complaint.” Lone

Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

         Section 1983 provides a vehicle for redressing the violation of federal law by

those acting under color of state law. Nelson v. Campbell, 541 U.S. 637, 643 (2004). To
8 / 21
prevail on a § 1983 claim, the plaintiff must prove that a person acting under the color of

state law deprived her of a right secured by the Constitution or laws of the United States.

42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48 (1988).

            (2) Analysis of Claims and the Parties’ Contentions

                            Standing and Capacity to be Sued

         As members of the CMHCC, the MTD Defendants contend that: (1) they are not

proper defendants as they lack the ability to redress Plaintiff’s alleged injuries; (2) while

the CMHCC and its officials help develop policies for medical treatment, the CMHCC

and its members cannot compel the TDCJ to implement the policies or direct

individualized treatment decisions; and (3) if Plaintiff obtains injunctive relief, the

CMHCC does not have the authority to implement such relief. (D.E. 158, pp. 7-8). The

MTD Defendants further contend that the CMHCC and its officials lack the capacity to

sue or be sued. (D.E. 158, pp. 8-10).

         Plaintiff refers back to District Judge Tagle’s April 2, 2020 Order declining to

adopt the M&R as grounds for supporting the notion that members of the CMHCC can be

sued. (D.E. 178, p. 2). Alternatively, Plaintiff asserts that she did not initially sue

members of the CMHCC and instead named Dr. Linthicum and Dr. Penn, whom she

believed were the proper parties to sue.        (D.E. 178, 3).     Since Dr. Linthicum is

permanently on the CMHCC, Plaintiff contends that she is “the boss” and capable of

being sued in this case. (D.E. 178, p. 3). Lastly, Plaintiff contends that the proper

defendants in this case are various John and Jane Does, who are comprised of directors


9 / 21
from the UTMB, the University of Texas Mental health services, UTMB regional

directors, and University of Texas senior medical directors. (D.E. 189, p. 6).

          Lack of capacity to be sued is a defense that may be asserted in a motion under

Rule 12(b)(6). See Barrie v. Nueces County District Attorney’s Office, 753 F. App’x 260,

265, 2018 WL 5095824, at *3 (5th Cir. Oct. 17, 2018) (per curiam). To have the requisite

capacity to sue or be sued, a governmental department or political subdivision must

“enjoy a separate legal existence.” Darby v. Pasadena Police Dep’t, 939 F.2d 311, 313

(5th Cir. 1991) (citation and internal quotation marks omitted). “[U]nless the true

political entity has taken explicit steps to grant the servient agency with jural authority,

the agency cannot engage in any litigation except in concert with the government itself.”

Id.

          An entity’s capacity to sue or be sued “shall be determined by the law of the state

where the court is located.” Fed. R. Civ. P 17(b)(3). To have the requisite capacity under

Texas law, a governmental department or political subdivision must have been granted

the authority to “sue or be sued.” Darby, 939 F.2d at 313. The statutory scheme that

authorizes CMHCC to assist TDCJ with developing state-wide policies related to inmate

health care does not include any language granting CMHCC the power to sue and be

sued. See Tex. Gov’t Code §§ 501.131-501.156.

          The undersigned agrees with the MTD Defendants that the CMHCC lacks the

requisite legal capacity and cannot be sued. However, Plaintiff does not seek to sue the

entity identified as CMHCC and such entity has not been named as a party defendant.

Members of the CMHCC committee instead have been identified and named as
10 / 21
defendants in this case. It is unclear from the parties’ representations during the course of

this case whether one or all of these CMHCC committee members serve roles within the

ambit of the UTMB or any state medical service employed by the TDCJ.

          At the August 23, 2017 hearing before Magistrate Judge Ellington, counsel for Dr.

Linthicum represented to the Court that: (1) in the event Plaintiff only seeks gender

reassignment surgery, the appropriate defendant would be Dr. Owen Murray from the

UTMB; and (2) if Plaintiff seeks a policy change or a new policy regarding care for

transgender inmates, the appropriate defendants would be the principal members of the

CMHCC. (D.E. 165, p. 14). However, Dr. Murray was dismissed from this case on

April 17, 2020, when the undersigned ordered the MTD Defendants to be substituted in

place of several former CMHCC individuals including Dr. Murray. It is unclear whether

any one of the MTD Defendants assumed Dr. Murray’s role on the CMHCC or has any

current connection with the UTMB.

          During the course of the July 2, 2020 telephone hearing, it was suggested that Dr.

Linthicum, who is already a defendant in this case, may have the authority to provide

injunctive relief for Plaintiff related to her treatment for her Gender Dysphoria. (D.E.

198, pp. 23-24). She was previously identified as a member of the CMHCC committee.

However, at the July 2, 2020 hearing, counsel for many of the MTD Defendants

represented that Dr. Linthicum is the TDCJ’s health services director and not a CMHCC

member. (D.E. 198, p. 23). Counsel then provided the following confusing statement:

“[M]y understanding of CMHCC and how it works is that the health services division of

TDCJ, which is headed by Dr. Linthicum, has the ultimate power to enforce policies
11 / 21
within TDCJ.” (D.E. 198, pp. 23-24).

          Plaintiff stated at the July 2, 2020 hearing that it was never her intent to sue

CMHCC but that it was her understanding that the CMHCC was brought into the case to

represent the Jane and John Does of the directors of the medical and mental health

branch.      (D.E. 198, p. 25).     Neither Plaintiff nor counsel representing the MTD

Defendants provided the Court with any additional clarity at the hearing as to the identity

of the parties capable of granting the injunctive relief requested by Plaintiff.

          Following the hearing, Plaintiff filed a motion seeking to dismiss the MTD

Defendants. (D.E. 195). Plaintiff appears to base her motion in part on representations

made at the July 2, 2020 hearing that the MTD Defendants could not provide any

injunctive relief. (D.E. 195, p. 2). Plaintiff further requests that the Office for the

Attorney General submit the names of the correct Defendants to be sued. (D.E. 195, p.

3). Plaintiff generally identifies these officials as directors of University of Texas Mental

Health Services Medical Branch, directors of UTMB, directors of Texas Regional

Medical Services of Texas, and directors of the University of Texas Seniors Medical

Branch of Texas. (D.E. 195, pp. 3-4).

          In short, the parties have provided the Court during the course of this litigation

with vague and sometimes conflicting guidance as to the identity of the proper

defendants. As best as this Court can glean, Dr. Linthicum appears to be a proper party

and has been named as a defendant. A fair reading of Plaintiff’s Amended Complaint

reflects that she seeks modifications to the applicable policy governing her treatment plan

which may include various non-invasive treatments and gender reassignment surgery.
12 / 21
The undersigned is reluctant at this time to recommend dismissal of any defendants

named as CMHCC defendants, as these individuals play a role in determining treatment

policy and may or may not otherwise be employed with the UTMB or any other medical

division servicing the TDCJ.

          As this case proceeds, further factual development will aid in the resolution as to

whether one of more of the named defendants (or officials yet to be identified) have the

requisite authority, based on their positions with the UTMB or other medical divisions

servicing the TDCJ, to provide Plaintiff with her requested injunctive relief.

Accordingly, the undersigned respectfully recommends that the MTD Defendants’

Motion to Dismiss (D.E. 158) be denied with regard to whether any of them as current

members of the CMHCC should be dismissed at this time. The undersigned further

respectfully RECOMMENDS that the Court deny Plaintiff’s Motion to Dismiss

Defendants (D.E. 195) without prejudice.

                                   Equal Protection Claim

          The MTD Defendants contend that Plaintiff has failed to state an Equal Protection

Claim because she “is not being treated differently from any other inmate as there are

none similarly situated to her in terms of receiving the surgery she desires.” (D.E. 158,

pp. 10-11). In asking the Court to deny the Motion to Dismiss, Plaintiff cites District

Judge Tagle’s April 2, 2020 Order which concluded that Plaintiff has stated equal

protection claims sufficient to survive a Rule 12(b)(6) motion. (D.E. 178, pp. 2, 4).

          The Equal Protection Clause of the Fourteenth Amendment states that “no state

shall ... deny to any person within its jurisdiction the equal protection of the laws.” U.S.
13 / 21
Const. Amend. XIV § 1. The Equal Protection Clause directs that similarly situated

people should be treated alike. Plyler v. Doe, 457 U.S. 202, 216 (1982). “Its basics are

rote: equal protection does not require that all persons be dealt with identically, but it

does require that a distinction made have some relevance to the purpose for which the

classification is made.” Wood v. Collier, 836 F.3d 534, 538-39 (5th Cir. 2016) (citations

and quotations marks omitted).

          Equal protection jurisprudence typically has been concerned with governmental

classifications that affect some groups of citizens differently than others. Engquist v.

Oregon Dept. of Agr., 553 U.S. 591, 601 (2008). Plaintiffs in such cases generally allege

that they have been arbitrarily classified as members of an identifiable group. Id.

          The Fifth Circuit has made clear that Equal Protection’s “similarly situated”

element is not a one-size-fits-all analysis. Lindquist v. City of Pasadena Texas, 669 F.3d

225, 233 (5th Cir. 2012). “The legal requirement that a class-of-one plaintiff's

comparators be ‘similarly situated’ is not a requirement susceptible to rigid, mechanical

application—'[t]here is no precise formula to determine whether an individual is similarly

situated to comparators.’” Id. “In short, the inquiry is case-specific and requires us to

consider ‘the full variety of factors that an objectively reasonable ... decisionmaker would

have found relevant in making the challenged decision.’” Id.

          In the April 2, 2020 Order, District Judge Tagle explained that neither the M&R

nor Defendants’ first motion to dismiss contained a case-specific similarly-situated

analysis with respect to Plaintiff’s claims. (D.E. 123, p. 2). District Judge Tagle framed

Plaintiff’s equal protection claim as follows: “[Plaintiff] alleges that Defendants helped
14 / 21
her undergo gender transition, including chemical castration, making her similarly

situated to cisgendered female inmates and resulting in a violation of the Equal Protection

clause when her surgery was denied.” (D.E. 123, p. 3). She concluded that such claim

was facially plausible when assuming the truth of the facts set forth in the amended

complaint. (D.E. 123, p. 3).

          At the July 2, 2020 telephone hearing, counsel for the MTD Defendants argued

that Judge Tagle’s Order left the door open for them to present a case-specific similarly-

situated analysis on this issue as part of their Motion to Dismiss. (D.E. 198, pp. 30-31).

Because sexual assignment surgery is not provided to any inmate in Texas, the MTD

Defendants argue in their brief that Plaintiff has failed to allege facts to indicate that

Plaintiff has been treated differently from any other inmates since no other inmate has

received gender reassignment surgery. (D.E. 158, p. 11).

          The analysis presented by the MTD Defendants fails to provide a sufficient case-

specific inquiry that addresses Plaintiff’s specific allegations of being treated differently

than cisgender females who receive necessary surgeries for their respective medical

conditions. Taking Plaintiff’s allegations as true, Plaintiff has stated an equal protection

claim sufficient to survive the MTD Defendant’s Motion to Dismiss. Accordingly, the

undersigned respectfully RECOMMENDS that this motion be denied as to whether

Plaintiff has stated a violation of the Equal Protection Clause.

                              Eleventh Amendment Immunity

          The MTD Defendants assert that they are entitled to Eleventh Amendment

immunity from suit. (D.E. 158, pp. 11-13). “In determining whether the doctrine of Ex
15 / 21
parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct a

straightforward inquiry into whether the complaint alleges an ongoing violation of federal

law and seeks relief properly characterized as prospective.” Verizon Md., Inc. v. Pub.

Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (internal quotations and modifications

omitted). Thus, the Ex parte Young exception applies when (1) a plaintiff has pled a

valid claim for a violation of federal law against a state official responsible for enforcing

the law at issue in that person's official capacity; (2) the claim seeks only prospective

injunctive relief; and (3) the claim seeks to address a “continuing violation of federal

law.” Walker v. Livingston, 381 F. App’x 477, 478-79 (5th Cir. 2010) (per curiam)

(citing Seminole Tribe of Florida v. Florida, 517 U.S. 44, 73 (1996)).

          As discussed above, Plaintiff has successfully stated an equal protection claim

sufficient to move forward. Plaintiff’s allegations indicate that any possible violations of

her equal protection rights are ongoing as she continues to be denied the treatment he

seeks under the existing policies. Plaintiff specifically seeks prospective injunctive relief

in the form of either surgery or non-invasive procedures for Gender Dysphoria as well as

modifications to the existing policy to allow such treatment and care for inmates with

Gender Dysphoria.

          Such relief sought by Plaintiff essentially seeks to address the continuing

violations of her equal protection rights. Because the Ex parte Young exception applies

in this case, the MTD Defendants’ Motion to Dismiss should be DENIED on the issue of

whether Plaintiff’s equal protection claims against all of the named defendants in their

official capacities are barred by the Eleventh Amendment.
16 / 21
                   THE PRISON LITIGATION REFORM ACT (PLRA)

          The MTD Defendants assert that the injunctive relief sought by Plaintiff would

violate the PLRA. (D.E. 158, pp. 13-14). They contend that: (1) because no inmates

within the TDCJ receive sexual reassignment surgery (SRS), no injunctive relief can be

ordered that is so narrowly drawn as to provide Plaintiff SRS in the manner it is provided

to other inmates; (2) Plaintiff has no constitutional right to SRS, as inmates are only

entitled to a remedy that eliminates the constitutional injury; and (3) an injunction

provided to Plaintiff would impact providers who are subcontracted to serve the offender

population and their ability to perform surgeries based on their sound medical judgment.

(D.E. 158, p. 14).

          PLRA greatly limits a court’s ability to fashion injunctive relief. Before a district

court can award such relief, it must find that “such relief is narrowly drawn, extends no

further than necessary to correct the violation of the Federal right, and is the least

intrusive means necessary to correct the violation.” 18 U.S. C. § 3626(a)(1)(A). The

court must “give substantial weight to any adverse impact on public safety or the

operation of a criminal justice system caused by the relief.” Id. If, after making the

necessary findings and weighing the adverse impact on the criminal justice system, the

court still feel injunctive relief is required, such relief “shall extend no further than

necessary to correct the violation of the federal right of a particular plaintiff or plaintiffs.

Id. Under the PLRA, plaintiff are not entitled to the most effective available remedy;

they are entitled to a remedy that eliminates the constitutional injury. See Westefer v.


17 / 21
Neal, 682 F.3d 679, 683-84 (7th Cir. 2012) (vacating an injunction under the PLRA

because it exceeded what was required under the Due Process Clause).

          As discussed above, Plaintiff has successfully stated an equal protection claim and

seeks prospective injunctive relief to correct the ongoing violation of her equal protection

rights. At this stage in the case, the undersigned cannot conclude that the injunctive relief

sought by Plaintiff is not so narrowly drawn as to be the least intrusive means necessary

to correct any violation of her constitutional rights. Following discovery and further

development of the issues in this case, the Court will be in better position to consider

whether the injunctive relief sought by Plaintiff violates the PLRA.

                                  Breach of Contract Claim

          In her amended complaint, Plaintiff advances a state law claim for breach of

contract.      Plaintiff alleges that she was offered the option of having a gender

reassignment surgery through the recommendation of Dr. Meyer, that she accepted the

offer, but that Dr. Meyer’s recommendation was not honored. (D.E. 62, pp. 13-14).

Liberally construed, Plaintiff claims that the “blanket denial” of sex reassignment surgery

breached the contract arising in connection with CMHC Policy G-51.11 between Plaintiff

and Defendants. (D.E. 62, pp. 26-28). The MTD Defendants argue that the Court should

decline to exercise supplemental jurisdiction over Plaintiff’s state law breach of contract

claim and that, alternatively, Plaintiff has failed to state a state law claim. (D.E. 158, pp.

14-15).

          Section 1367(a) of Title 28 authorizes a district court to exercise supplemental

jurisdiction over all other claims that are so related to the claims that provide the district
18 / 21
court with original jurisdiction. 28 U.S.C. § 1367(a). In the April 2, 2020 Order, District

Judge Tagle determined that it was appropriate to exercise supplemental jurisdiction over

Plaintiff’s state law claim as it was related to the equal protection claim. (D.E. 123, p. 3).

The undersigned similarly reiterates that Plaintiff has stated a breach of contract claim

and that the Court should retain supplemental jurisdiction over same. Accordingly, the

undersigned respectfully RECOMMENDS that the Court deny the MTD Defendants’

Motion to Dismiss with respect to Plaintiff’s state law claim.

          B. Motion to Stay

          Defendants Penn, Linthicum, Jumper, Hudson, and Keiser (MTS Defendants)

move to stay this case pending resolution of their appeal to the Fifth Circuit. (D.E. 152).

They contend that a discretionary stay is appropriate so that the Fifth Circuit can address

the threshold issue of Eleventh Amendment immunity. In both their brief and at the July

2, 2020 telephone conference, the MTS Defendants argue that discovery should not be

conducted until the issue of Eleventh Amendment immunity was resolved on appeal.

(D.E. 152, p. 3; D.E. 198, pp. 8-9, 11). The MTS Defendants further argue that they are

likely to succeed on appeal and that such decision would be issued by the Fifth Circuit in

a few months.

          The MTS Defendants are primarily concerned with having to conduct extensive

discovery, which they feel may ultimately prove to be unnecessary. On June 3, 2020, the

undersigned ordered that all discovery on this case shall be stayed until the Motion to

Dismiss is resolved. (D.E. 171). Because the order staying discovery addresses the MTS


19 / 21
Defendants’ concerns about discovery, the undersigned finds that their Motion to Stay all

proceedings pending a ruling by the Fifth Circuit is unnecessary at this time.

          Should District Judge Tagle agree with the undersigned’s recommendations and

retain Plaintiff’s claims, the undersigned will issue a scheduling order setting forth

various deadlines including one for discovery. At that time, any or all defendants may

renew their motion to stay in the event that the Fifth Circuit has yet to issue a decision on

appeal. Accordingly, the undersigned RECOMMENDS that the Court deny the MTS

Defendants’ Motion to Stay (D.E. 152) without prejudice to renew.

V.        RECOMMENDATION

          For the foregoing reasons, it is respectfully recommended that the MTD

Defendants’ Motion to Dismiss (D.E. 158) be DENIED in all respects, that Plaintiff’s

equal protection claims be RETAINED against them, and that the Court exercise

supplemental jurisdiction with respect to Plaintiff’s state law claim for breach of contract

against them. It is respectfully recommended further that Plaintiff’s Motion to Dismiss

Defendants (D.E. 195) be DENIED without prejudice to renew. Lastly, the undersigned

respectfully recommends that the MTS Defendants’ Motion to Stay (D.E. 152) be

DENIED without prejudice to renew.


          Respectfully recommended this 16th day of July, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge


20 / 21
                                   NOTICE TO PARTIES

          The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy of

the Memorandum and Recommendation, a party may file with the Clerk and serve on the

United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

          A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996)(en banc).




21 / 21
